 In the Matter of E. HIIBSCHMAN & SONS, INC., A CORPORATIONandNATIONAL LEATHER WORKERS' ASSOCIATION, LOCAL No. 30, AFFILI-ATED WITH THE C. I. O.Case No. C'-!i60.Decided, August 5, .7939Shoe LeatherManufacturing Industry-Interference,Restraint,and Cocr-cnon-Discrhainatian.:with respectto hire and tenure of employment:lay-offsof leaders,because of union membershipand activity ;dismissed as to threeemployees,laid off in a fit of angerwhich was not induced bythem and notdirected atthem-Reintstatement Ordered:employees discriminatorily laid off-Back Paq/:awarded :laid-offor discharged employees : from dateof lay-off to(late of offerof reinstatement ; dutyrests upon respondent to "disentangle"consequences of its unfair labor practices and to demonstrate these employeesor any of them would not have hadwork ata later period.Mr. Joseph Castiello,for the Board.Sundheim, Fouz e S'undheim,,byMr. Sylvan H. Hirsch,of Phila-delphia, Pa., for the respondent.Mr.William F. Regan,andMr. Samuel Wolf,of Philadelphia,Pa., for the Union.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the NationalLeather Workers' Association, Local No. 30, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued a complaint, dated December 4, 1937, against E.Hubschman & Sons, Inc., Philadelphia, Pennsylvania, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.A copy of the complaint, accompanied by notice of hearing,was duly served upon the respondent and upon the Union.14 N. L.R. B.. No. 16.225 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe complaint alleged, so far as is here. material, that on or aboutJuly 7, 1937, the respondent terminated the employment of 10 namedemployees 1 because they joined and assisted the Union, thereby dis-criminating in regard to their hire and tenure of employment anddiscouraging membership in the Union ; that by these and other ,acts,the respondent interfered with, restrained, and coerced its employeesin the exercise of the right to organize and to engage in concertedactivities for their mutual aid and protection.2On December 11,1937, the respondent filed its answer, denying generally the unfairlabor practices alleged in the complaint and averring, by way ofaffirmative defense, that the employment of 10 employees named inthe complaint, together with other employees not members of theUnion, had been terminated solely for financial and economic reasons.Pursuant to notice a hearing was held, in Philadelphia, Pennsyl-vania, on December 15, 1937, before Henry W. Schmidt, the TrialExaminer duly designated by the Board.The respondent appearedand was represented by counsel.Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues was afforded all parties.At the close of thehearing the Board moved to conform the complaint to the proof, forthe purposes of remedying minor variances between the complaintand the evidence.The Trial Examiner granted this motion.He alsomade various other rulings, including rulings on the admission ofevidence.The Board has reviewed these rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On March 10, 1938, the Trial Examiner filed an Intermediate Re-port, copies of which were duly served on the parties, finding thatthe respondent had engaged in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and ' (3) and Section 2(6) and (7) of the Act, and recommending that the respondent desisttherefrom, that it offer full reinstatement with back pay to the 10employees named in the complaint, and that it take certain otheraction to remedy the situation brought about by its unfair labor prac-tices.Exceptions to the Intermediate Report and a request for oralargument before the Board were filed by the respondent.Briefs weresubmitted by both the respondent and the Union.On April 28, 1938,oral argument was had before the Board at Washington, D. C. Therespondent was represented by counsel and presented argument.1The names of these employees are:. Joseph Dobisch,Bernard P'igiewski,Steven Haban,Steven Huniak,John Krempa,Louis Morrow,Andrew Schmidt,Mary Stobka,JosephWald-vogel, and Samuel wolf._2The complaint also alleged that the respondent dominated and interfered with theformation and administration of a labor organization and contributed financial and othersupport thereto.The Trial Examiner,onmotion of the respondent,struck from therecord all evidence introduced in respect of this allegation. E.HUBSCHMAN ' & SONS, INCORPORATED227On. October 14, 1938, there was lodged with the Board a certainwritten stipulation and agreement made by the respondent, the Union,and the Board through its, agent, wherein and whereby the partiesthereto stipulated and agreed that certain tabulated informationtherein contained might be incorporated. into and made a. part of therecord herein.The Board hereby directs the filinginstanterof saidstipulation and agreement as part of the record herein.The Board has considered the Exceptions to the Intermediate Re-port and in so far as they are inconsistent with the findings, con-clusions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTE. Hubschman & Sons, Inc., a Pennsylvania corporation, with itsplant and principal place of business in Philadelphia, Pennsylvania,is engaged in the manufacture and sale of fine calf upper leather ofthe grade used in the manufacture of ladies' and men's shoes.Rawmaterials used in the course of manufacture consisting of raw calfleather and chemicals are purchased annually by the respondent inthe value of approximately $2,050,981.On the basis of value, ap-proximately 76 per cent of these materials are purchased and shippedto the plant from outside the State of Pennsylvania.Approxi-mately 91 per cent in value of the finished products are shipped fromthe plant by rail and water to States other than the State of Pennsyl-vania and to foreign countries.The respondent normally employs approximately 450 persons.II.THE UNION\ational Leather Workers' Association, Local No. 30, is a labororganization affiliatedwith the Congress of Industrial Organiza-'tions, admitting to its membership production employees in leatherfactories located in and around Philadelphia, Pennsylvania.III.THE UNFAIR LABOR PRACTICESA.. The discriminatory and allegedly discriminatory lay-offsNational Leather Workers' Association began organizational work-among the leather workers of Philadelphia in April ' 1937.The.Union, chartered by this organization on June 2, 1937, was organizedamong these workers on a city-wide basis.The Union grew: rapidlyand at the time of the hearing claimed - a membership of between 228DECISIONS OF NATIONAL LABOR RELATIONS BOARD1,400 and 1,500.As a part of its organizational drive, the Union dis-tributed leaflets in May or the early part of June 1937 at the entranceto the respondent's plant:Active solicitation for members,' whichbegan about the middle of June, was carried on within the plantduring lunch hours and before and after working hours by certain ofthe respondent's employees.By July 1937 over 100 of the respond-ent's employees were either members of the organization or otherwisehad designated it their representative in collective bargaining withthe respondent.On July 7, 1937, the employee leaders of the union-membership drivein the plant, seven in number,' together with five other employees,three of whom were also union members, were laid off.The 10 unionmembers were all employed in the various "finishing" departments ofthe respondent's plant.Seven of these, Steven Haban, AndrewSchmidt, John Krempa, Mary Stobka, Steven Huniak, Louis Morrow,and Joseph Waldvogel worked as seasoners 4 on the sixth floor of theplant.Bernard Figlewski operated a boarding machine 5 and SamuelWolf, a drying machine," both on the third floor. Joseph Dobischwas assistant shipper in the shipping room on the second floor.Therecord .shows that the campaign for union members within the plantbegan on the third floor and thereafter extended to the sixth floor.Bernard Fiqlewskiwas one of the union leaders and organizers onthe third floor.He, together with Samuel Wolf, initiated the cam-paign on this floor.From the middle of June until the lay-offs onJuly 7, a period of approximately 3 weeks, they discussed the Unionwith fellow employees, distributed application cards for membershipin the organization, and actively solicited members.That the re-spondent soon knew of Figlewski's union activity, as well as of theorganizational activities generally on the floor, is evidenced by the factthat approximately a week after it commenced Fred Grugger, the fore-man on the third floor, in passing a group of employees which includedFig]ewski, addressed them as "C. I. O. boys."Figlewski testified thatShopa, a supervisory employee assisting Grugger, also was aware of hisunion sympathies and discussed the question of unions with him 4 orv days prior to his lay-off.At the hearing he recounted a conversationwhich he alleged to have occurred at this time between himself, Shopa,8The names of these leaders were Steven Haban,Andrew Schmidt,John Krempa, MaryStobka, Bernard Figlewski,Samuel Wolf, and Joseph Dobisch.4 Bulletin of the United States Bureau of Labor StatisticsNo.589(Wages and Hours ofLabor in the Leather Industry, 1932)defines the occupations of seasoner and boarder asfollows :Seasoner,leather,hand,clips brush and other device into seasoning solution and appliesit to grain side of leather.After drying,application is repeated as many times as necessary.Boarder,leather,graining machine,operatesmachine used for softening leather andbringing out its grain..8 See footnote 4.8Wolf testified-that he dried skins immediately after they had been seasoned,in orderto make them ready for glazing. E.HUBSCHIIAN & SONS, INCORPORATED229and one Hankin, a fellow employee who was Grugger's nephew.Ac--cording to Figlewski, Shopa began the conversation by asking himwhat he thought about unions.When Fig] ewski replied that he. con-sidered them a "good thing because it would enable him to get thingswhich he should have from the company," Shopa informed him thatthere had been unions in the plant in the past and that they always"went up." Figlewski remarked that from what conversation he hadneard in the shop he had concluded that they disintegrated because "ital ways seemed that the company got its foot into it somehow and theylaid the organizers off ... and other people had been afraid to speakfor fear of losing their job."He testified that he also told Shopa`different things; about us getting small wages; some were figuring on.getting married, things like that; fellows getting married and weregetting $18 a week.We were worth more than we were getting."Although Shopa denied that this conversation took place, we are ofthe opinion that it occurred substantially as related by Figlewski.Ashereinafter set forth, Shopa's testimony is not entitled to credence.Figlewski was laid off by Shopa before quitting time on July 7 withthe explanation that "there was no work." It appears from the recordthat upon this date Hubschman,7 an officer of the respondent, in-structed Shopa to shut down the boarding machine upon whichFiglewski was working.Shopa asserted at the hearing that in carry-ing out these instructions he found it necessary to lay off both Figlew-ski and his (Shopa's) cousin, who were the operators of the machine.This statement was contradicted by the respondent's witness, its book-keeper, who testified that the respondent's records showed that onJuly- 7 the respondent laid off only two employees in addition to the10 employees named in the complaint.One of these two employeesworked in the pickling department and the second in the shippingroom.Figlewski testified that Shopa's cousin was not laid off onJuly 7.Although the bookkeeper attempted later in his testimonyto explain his statement by saying that he might have omitted thename of Shopa's cousin by mistake, we see no reason to doubt theaccuracy of his original testimony.We are constrained to believe,and we find that Shopa's cousin was not laid off on July 7 but was.retained and transferred to other work at the plant.Shopa's cousinwas junior to Figlewski in point of service.The record shows thata boarder named Hankin, who was operating another boardingmachine and who was not laid off at this time, was also junior toFiglewski in point of service.Furthermore, there were upon the floorat this time four or five other employees also junior in point of servicewho were performing work which Figlewski had performed and forwhich he was fitted.Figlewski was a workman of wide experience'It is not clear from the evidence which one of the three Hubschmans issued theseinstructions.However the evidence indicates generally that this was Jesse Hubscbman. -230DECISIONS OF NATIONAL LABOR RELATIONS BOARD-and in his 31/2 years of employment with the respondent had. satis-factorily handled many types of work on two floors of the plant,.including, the third floor.There was no showing by the. respondent,although the matter was one peculiarly within its knowledge, that thework to which Shopa's cousin was transferred or work being done byothers on the floor could not have been successfully undertaken byFiglewski.Under these circumstances we are satisfied and we findthat Figlewski was laid off at a time when work for which he wasfitted was available at the respondent's plant and was then beingperformed by employees his junior in service. It thus is. clearlyestablished that his lay-off was in violation of his seniority rights.The respondent contended at the hearing that the lay-offs followeda departmental seniority rule, that 'employees youngest in point ofservice in their particular departments were laid off irrespective ofwhether they were older than other employees in other departmentsand had previously performed and were fitted to perform the workof such. other employees.For reasons appearing hereinafter, we aresatisfied that no strictly departmental seniority rule was followed.Rather, we are convinced and we find that it was the respondent's.practice in connection with lay-offs to make provision for its olderemployees.The claimed rule does not explain the lay-off of Figlewski-who was dismissed when a boarder junior to him was retained andanother boarder also his junior was given other work.At the timeof the hearing Figlewski had earned approximately $283.12 at two-temporary jobs obtained since his lay-off.Samuel Wolf,who was probably the most active and enthusiasticunion man in the plant, solicited members on the sixth floor and inthe beam house on the first floor of the plant, as well as on the thirdfloor where he was employed.As above stated he also worked underShopa..At the time of his lay-off he had been employed continuouslyby the respondent for approximately 2 years.He testified that dur-ing the period of union activity prior to his lay-off he had had manyconversations with Shopa and another employee, Shopa's "counter,"concerning labor organizations.He stated that a strike called.by theCommittee for Industrial Organization, the organization with whichthe Union was affiliated, in a neighboring factory and at its heightduring this period had been discussed and that Shopa had madebitterly derogatory remarks about "the C. I. O."Wolf testified thatShopa- knew that he was a member of the Union, and that this wasplain from the fact that the "counter" had asked him in Shopa'spresence if he was "president or one of the big shots" of the Unionand Shopa had laughed. Shopa professed at the hearing to beignorant of any union activities among the employees.He deniedthat he had mentioned the Union to Figlewski or to Wolf or to otheremployees or that he was aware that the Union had any members in B.231the plant.However, Shopa admitted in the course of cross-examina-tion that he had touched upon the subject of a neighboring "C. I. O."strike in a conversation with Wolf but maintained that his remarkshad been limited to an expression of sympathy for the strikers.Wecannot believe that a union membership drive dependent upon thesolicitation of members within the respondent's plant and successfulto the point of enrolling more than one fourth of the respondent'semployees within the Union's ranks during the course of a few weekscould have been wholly unnoticed by a shop foreman. In the lightof all the testimony adduced both in regard to the conversation de-tailed above and in regard to subsequent events, we are of the opinionthat Shopa is not a credible witness.We are equally satisfied andfind that the events and conversation as testified to by Wolf occurredas he stated.A day or so before his lay-off, as he returned to work after a lunch-period visit to the sixth floor, Wolf was accosted by Grugger, the fore-man on the third floor, and peremptorily forbidden to visit the sixthfloor again.No explanation other than "it is orders" was given Wolffor this restriction upon his freedom of movement within the plant.This incident occurred when union activities had been spreading fromthe third to the sixth floor.'We think it plain that the imposition ofthe restraint upon Wolf, which affected his movement about the planteven, on his own time, was to prevent him from having any possiblecommunication with employees on the sixth floor about union matters.This imposition shows that the respondent was well aware of Wolf'sunion leadership and activities.When Wolf reported for work on the morning of July 7 he was toldby Shopa, "You are laid off.When we want you we will call you."Later, when he inquired of Jesse Hubschman, the officer of the respond-ent in charge of production operations at the plant, the reason forthis action he was informed briefly that business "is slow."Wolf de-nied at the hearing that work was slow in his department upon thatdate.As a defense to the allegations of illegal discrimination in thelay-off of Wolf, the respondent relied entirely upon its contention, re-peated throughout the proceedings, that lack of work in the variousdepartments of the plant constituted the sole cause of the lay-offs notonly of Wolf but also of the other employees named. in the complaint.Witnesses called by the respondent testified that between January andNovember 1937 the respondent's sales of skins decreased by approxi-8This is corroborated by a similar order given at that time by the respondent,withoutexplanation,to employees on the sixth floor forbiddingallbut twofrom going to the.third floor,although previously it had been customary for sixth-floor seasoners to carryskins to the third floor in the normal course ofthe day'swork.Cf.Matter ofFansteelMctailurgieal.Corporation-and Amalgamated,Association of Iron, Steel and TinWorkersof North iimerica,Local66, 5 N. L. R. B. 930, 936-937, 939 affirmed as modified inFansteelMetallurgical Corporation v. National Labor Relations Board,59 S.Ct. 1938.190935-40-vol. 14-16 232DECISIONS OF NATIONALLABOR RELATIONS BOARDmately 50 per cent; that in times of depression the respondent's cus,tom has been to produce for "inventory purposes" and when so pro-ducing to have operationson skins ceaseprior to the "finishing"processes, the final processes, and to store the skins without subjectingthem to these processes; and that between January and November1937 inventory increased by approximately 45 per cent. It is con-tended that the respondent's afore-mentioned policy resultedin a con-dition of slack work occurring in its finishing departments necessitat-ing the laying off of the 10 employees named in the complaint whoworked in these departments.°We are not convinced from anything appearing in the record 10 thatskins processed but not finished were being stored and accumulatedin such quantities prior toJuly 7,1937, as to require a lay-off on thatdate of employees in the finishing departments, irrespective of whetheremployees at work in earlier stages of operations were being laid off.There is no satisfactory showing of the amount of skins allegedly6While there is testimony that "between 30 and 40 thousand"skins were stored withoutbeing finished"within six months"of December 15, 1937,there is no showing that suchstorage occurred in any substantial amount prior to July 7.The testimony indicates someconfusion between conditions in the finishing,departments on July 7 and conditions existentsome months later.isThere has been made part of the record a certain stipulation and agreement,as above-set forth,containing data with respect to the respondent'soperations during the years1936 and 1937.These data appear in the following tables. In the column entitled "Skinsin soak,"is set forth the skins in soak, an initial process,for each of the respective monthsindicated;in the column entitled"Skins in process"is set forth the total number of skins"in process,"a succeeding stage of operations,for such month;in the column entitled"Skins finished,"the total number of skins "finished"In the finishing departments in suchmonth ; in the column entitled"Skins sold,"the total number of skins sold by the respondentin such month;and in the column entitled"Skins on hand,"the total number of skins onhand at the end of such month :Skins insoakSkins inprocessSkins fin-ishedSkins soldSkins onhand1937January_____________________________114,904110,61596,523122,684163,132February------------------- _.________100,460105,742106,33399,742169,723March_______________________________94,76089,216111,286112,060168,941April________________________________83,04085,87786,37954,234200.986May_________________________________87,24097,50277,61555,429221,272June_________________________________94,257103,46988,29075,845233,716July ---------------------------------57,07283,09277,44957,826253,339August______________________________51,88072,84562,12751,964263,496September___________________________54,85673,95651,79652,973254,982October_____________________________62,73079,17057,51654,561256,803November________________________70,14290,28159,03157,506255,3631936January________________________109,514113,753114,905113,056244,611February____________________________68,02086,345107,22581,342259,687March_______________________________62,72076,71472,32182,950249,188April________________________________65,29083,14658.85862,752245,294May ----------------------------------72,89087,80568,23153,332260,193Tune_______---------------------------------77,76086,38079,185104,068235,310July_________________________________110,435109,65687,159123,317199,162August______________________________90,87098,943101,78385,054199,705September___________________________67,11970,79281,13177,959212,861October_____________________________95,42085,50080,71283,600209,973November___________________________88,77091,52682,74485,738206,979 E.HUBSCHMAN & SONS, INCORPORATED233stored without "finishing" before that date.1'While from Januaryto July 1937 skins on hand increased in number from 163,132 to 233,716,this increase was approximately the same in amount as the aggregatenet increase in skins "finished" during that period, that is, the totalexcess in the number of skins "finished" over the number of skinssold.12Accordingly, the increase in stock on hand cannot be taken asshowing an increase in skins stored without finishing.The ratio ofthe skins "finished" to skins "in process" during the first 6 months of1937 was approximately the same as in the first half of 1936.13Andsince the number of skins finished and in process was about the samein both periods, this would indicate that, generally speaking, nogreater amount of unfinished skins-was being stored in the first halfof 1937 than in 1936.However, the respondent found no need atany time in 1936 because of a disproportionate accumulation of un-finished skins to lay off in its finishing departments the employeeshereinafter found to have been discriminatorily laid off.We aresatisfied, and we find, that prior to July 7 there was no occurrence ofslack work in the finishing departments of such character as to induceor explain the lay-offs of Wolf and the other of these employees.Wolf and four of them testified that work in their departments wasnot slow at the time of the lay-offs.The number of skins "finished"in June 1937, 88,290, not only exceeded the number finished the pre-ceding May, but in fact was larger than the number of skins finishedin 8 of the 11 months of 1936 for which statistics have been furnished.As stated above, the employees hereinafter found to have been dis-criminatorily laid off were not laid off in 1936.Even in July 1937,despite the lay-off s, the number of skins finished exceeded in amountthe number finished in at least 3 of the,months of 1936.,. The numberof skins finished in June 1937 is particularly significant in view of thefact, admitted by the respondent ,it the hearing, that an increase inwages accorded to employees in May 1937 was given because businesswas improving.This is corroborated by the fact that for the first"See footnote 13.12See footnote 10.The aggregate amounts of skins "finished" and "in process" during the first 6 monthsof 1937 and of 1936, as well as the proportion of one to the other are set forth in thefollowing table, based upon the facts contained in the tables in footnote 10 :January to JulySkinsfinishedSkins inprocessProportionof skinsfinished toskins inprocessPer cent94----------------------------------------------------- 1564,476592,421931936--------------------------------------------------500,725534,143 234DECISIONSOF NATIONAL LABOR RELATIONS BOARD6months of 1937 the respondent sold 520,014 skins, whereas in thesame period in 1936 it sold 497,500 skins. It sold more skins in June1937 than the preceding month of May when the wage increase wasgiven..Nor is it shown that the amount of skins on hand at the endof June 1937 was unusually large. It 'was less than the amount onhand at the end of June 1936, or on hand at the end of any of themonths in 1936 preceding June.While in August and continuingthrough September 1937 the respondent's sales of skins fell below itsmonthly sale for any month of 1936, and a general curtailment ofbusiness operations apparently then occurred, this fact cannot be takenas explaining lay-offs at an earlier time when such conditions did notobtain.In the light of the foregoing and our findings below as to thetrue cause of the lay-offs, we are of the opinion that the defense hereurged of slack work on July 7, 1937, is a mere afterthought.''Steven Haban, Andrew Schmidt,andJohn Krempa,11,three ofthe respondent'smost skilled seasoners, were the leaders of theorganizational drive on the sixth floor, to which floor the unionactivity spread soon after its initiation byWolf and Figlewski onthe third floor.These three employees distributed application cardsfor membership in the Union and talked to the. 60 or 70 employeesin the seasoning department, persuading many of them to join theorganization.Haban, who spoke Slovak, solicited members amongthe Slovak-speaking seasoners.Jesse Hubschman was constantly onthis floor during the period of organizational activity precedingJuly 7, although his frequent presence there prior to this periodhad been unusual.During this period Zwada, the foreman on thisfloor, was frank in his expressions of hostility to the Union.Hefrequently addressed the women employees in Slovak, warning themthat they would lose their jobs if they joined or aided the Union.He specifically forbade Haban to solicit members for the Union onthe floor although Haban's solicitation had occurred during lunchperiods,warning him "Steve, why you make trouble for me? Iliked you best on the floor and you make trouble now.What isJesse going to say . . . Steve, I don't want you to go around the,floor with applications and talk to womans . . . I don't want youto go even on lunch hour either. I want you to stop altogether to"The record indicates that on July 13, 7 employees were laid off; on July 28, 8; andduring the succeeding months an additional 12 were laid off. There is no showing, althoughthematter was one within the respondent's peculiar knowledge, as to the work theseindividuals performed and the other facts attending their lay-offs.Under these circum-stances, the lay-offs of these employees cannot be taken as explaining the lay-off on July 7of a large number of skilled employees in the finishing departments in violation of theirseniority rights and at a time when conditions in these departments did, not warrantsuch action.16While Krempa did not testify at the hearing, the facts and circumstances hereinshown concerning the alleged discriminatory lay-off of Haban and Schmidt are substantiallythe same in regard to Krempa. E.HUBSCHMAN & SONS, INCORPORATED235-talk about union . . . In case anything happens, don't blame me."When laid off by Hubschman, as hereinafter set forth. Haban in-quired of Zwada why new employees were not laid off first. Theonly reply Zwada vouchsafed him was "See, didn't I tell you, didn'tI tell you?" Zwada admitted at the hearing, and it is clear, that heknew of the union activity on the floor and had discussed thematter with Hubschman.He claimed that he had attempted to curbdiscussion among the employees only during working hours.How-ever, the evidence shows that his action in this regard extended todiscussion during the lunch hour.Although Zwada denied that heknew of or was interested in the union membership of Haban or ofany other employee and although he insisted that his discussion withHubschman had not included the naming of specific individuals,16we believe the evidence amply sustains the conclusion and we findthat both Hubschman and Zwada were well aware that Haban,Schmidt, and Krempa were leaders of the union movement in theseasoning department.Haban, Schmidt, and Krempa were laid off by Hubschman beforequitting time on July 7.They were highly skilled workmen of longexperience, engaged at this time in the seasoning of special skins.17The three men immediately challenged Hubschman to explain the mo-tive underlying their lay-offs and an angry altercation ensued.Theypointed out to hint that in previous periods when production haddropped far below its then present level the work had been "spread"and lay-offs had occurred among only the comparatively new em-ployees in the seasoning department.They accused him of violatingtheir seniority rights.To this accusation Hubschman replied, "Thatismy business."At the hearing Hubschman maintained that theseemployees, although senior to many "regular" seasoners, were junioremployees of the "special" seasoning department and, accordingly,that their lay-offs did not constitute a violation of their seniorityrights.He stated that although it was the policy of the respond-ent to "spread" the work as much as possible during periods ofdepression in order to avoid lay-offs, it was against the respondent'spolicy to "degrade". or demote "special" seasoners by putting themback on "regular" seasoning work.He stated that the "special"seasoning department was differentiated from the "regular" season-ing department by a difference in the type of work done and by ahigher rate of compensation. It appears from the record that "spe-cial" seasoners are employees who by reason of doing "regular"16 Zwada gave as his reason for not naming individuals the fact that Hubschman wasfrequently on the floor and had ample opportunity to observe the conduct of individuals.17Haban and Schmidt had been in the employ of the respondent for 6 and 51/2 yearsrespectively.Since a period of working on regular skins is a necessary prerequisite toworking on special skins,we may assume that Krempa was also an experienced worker. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDseasoning for a certain length of time become highly skilled and arethen given "special" skins to work upon.After attaining the requi-site skill, they are given an increase in their rate of pay and theybecome known as "special" seasoners.They work in a section of thelarge room used by the "regular" seasoners.However, the recorddoes not bear out the. respondent's contention that the seasonerswere divided into two distinct departments for purposes of eitherwork or seniority ratings.The record shows an interchange in thefunctions of "regular" and "special" 'seasoners.Schmidt at varioustimes while working as "special" seasoner had been given "regular"skins to work upon when the supply of "special" skins decreased,and contrariwise when the supply of "special" skins had becomeunusually large skilled "regular" seasoners were assigned to helphandle them.Schmidt testified without contradiction and we findthat in previous slack periods new employees in the seasoning de-partment had been laid off but that he, Haban, and Krempa, whowere the old employees in that department had not been laid off.We are satisfied from the foregoing in the light of the entire recordthat the respondent determined the seniority of its seasoners withoutregard to whether they were "special" or "regular" seasoners; thatfor the purposes of laying off in slack seasons it considered theseniority of all seasoners; and that in laying off Haban, Schmidt.,and Krempa on July 7 it violated the seniority-. rights of said em-ployees.We find it incredible that new and comparatively unskilledemployees should be retained in the respondent's service while oldworkers highly skilled at the same work should be laid off in orderto avoid a "degrading."At the time of the hearing Haban had obtained work for 3 weeksin a Slovak church and had earned $67.50. Schmidt had held twotemporary jobs, one as a caddy at a golf course and one as a cook'shelper in P. restaurant; the exact amount of his earnings is notdisclosed by the record.Maj &obka, aSlovak-speaking regular seasoner on the sixthfloor, became a member of the Union approximately 2 weeks beforeher lay-off on July 7. She discussed the Union in Slovak during herlunch hours with the women in her department. She knew everywoman seasoner on the floor.When Schmidt, who could not speakSlovak, wished to solicit the union membership of a Slovak-speakingseasoner, he took the seasoner to Stobka to enlist her aid.The inter-est in the Union shown by the women seasoners was of especial con-cern to Zwada, who, as has been previously mentioned, frequentlyaddressed them in Slovak during the organizational period prior toJuly 7, loudly forbidding them to talk of the Union and warningthem that they would lose their jobs if they joined it.We have no E.HUBSCHMLAN & SONS, INCORPORATED237doubt and we find that, in view of Zwada's knowledge of the unionactivity on this floor and the steps he took to suppress it, that Zwada,and accordingly the respondent, was aware of Stobka's part in thesaid activity.Stobka was laid off on July 7 by Zwada on orders from Hubschman.Although she requested an explanation of Zwada, none was accordedher.Zwada informed her that he did not know "exactly" why shewas being laid off. Stobka was one of the senior employees in thedepartment.That her work had been satisfactory is evidenced bythe fact that in her 41/,, years' employment with the respondent shehad been given several increases in wages and had suffered no pre-vious lay-offs.The respondent did not deny the fact as shown bythe evidence, that on July 7, 10 employees in the department whowere junior to her in point of service were retained.We think itclearly established that Stobka was laid off without regard to thequality of her work and in violation of her seniority rights; indeed,in complete disregard of the seniority rule which the respondentcontended it followed.Steven Huniak, Louis Morrow,andJoseph Waldvogelwere regu-lar seasoners.They worked together at a table near an archway lead-ing into the section of the seasoning department in which Haban,Schmidt, and Krempa worked.According to their testimony, inwhich all three were substantially in agreement and which we findto be true, they were laid off before quitting time on the afternoon ofJuly 7 under the following circumstances: About the middle of theafternoon of July 7 they noticed Jesse Hubschman engaged in theafore-mentioned altercation withHaban, Schmidt, and Krempa.Shortly thereafter Hubschman "came shooting through the archway"into their section of the room.He was "red in the face" and veryangry.He stopped in front of the table at which the three menwere working, pointed his finger at them, and shouted "you and youand you stay home until I call you back."We find that these threeemployees were not laid off because of union membership or activities.We are of the opinion that Hubschman capriciously laid them offwhen in a state of anger and in order to assert his authority.Wefind that the respondent has not discriminated in regard to the hireand tenure of employment or any condition of employment ofSteven Huniak, Louis Morrow, and Joseph Waldvogel, and of eachof them, as alleged in the complaint, and, accordingly, we shall dis-miss the allegations of the complaint, as amended, in so far as theyrelate to these individuals.Joseph Dobisck,the junior of the two shippers in the plant, hadbeen employed by the respondent for approximately 6 years at thetime of his lay-off.He joined the Union early in June and imme- 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately began organizational work among employees in the shippingand other departments occupying the second floor of the plant.Sears, his foreman, expressed hostility to "the C. I. 0." and askedDobisch if he belonged to it.When Dobisch denied his membership,Sears remarked to another workman in Dobisch's presence that if hecaught anyone belonging to "the,C. I. 0." he would lay him off.OnJuly 7 Milton and Harry Hubschman, officers of the respondent,were in Dobisch's department and watched Dobisch.At the end ofthe day Sears informed him, "I got to lay you off. That is myorders from the bosses.I have been fighting the whole damn day foryou.You are a good man, but I got to lay you off."When Do-bisch pointed out the fact that there were many employees on thefloor junior to him in point of service Sears said that they were tobe laid off, too, but that "it will all blow over in a week, like every-thing else blows over, It usually does."Dobisch had performedvarious jobs on the second floor before being made a shipper, andthe record shows an amount of shipping work done by the otheremployees on the floor.At the hearing Sears denied any knowledgeof union activity in the plant and maintained that he had laid offDobisch on his own initiative in order to make room for the returnto the shipping department of a former shipper named Gonzales.Sears explained that Gonzales had been promoted from the shippingroom to the "wet" room on the fourth floor at some previous timebut that work had become slack on the fourth floor and that Gonzaleswas transferred back to his former job in order that it might not benecessary to lay him off.The record shows that Gonzales was infact transferred to the shipping room after Dobisch's lay-off.Wedo not find Sears' testimony to be credible in certain respects.Aswe said above in connection with the testimony of Shopa, we cannotbelieve that an intensive union membership drive carried on withinthe plant could have entirely escaped the notice of a shop foreman.Furthermore, in view of the statement of Jesse Hubschman at thehearing that all lay-offs were made in accordance with his orders,we do not believe that Sears laid off Dobisch on his own initiative.The respondent has not proved, moreover, that the return of Gonzalesto the shipping department necessarily involved the lay-off of Do-bisch.There were on the floor at that time five employees juniorto Dobisch in point of service who were performing work for whichhe was fitted.The record shows that only one shipping-room em-ployee in addition to Dobisch was laid off on July 7. Sears statedat the hearing that all five of these junior employees were laid off"about July 7."This statement was neither corroborated nor ampli-fied by other testimony and is too vague to be of substantial weightin our consideration in the instant case.We are satisfied from the E.HUBSCHMAN & SONS, INCORPORATED239foregoing and we find that the respondent knew of Dobisch's unionmembership and activity at the time it laid him off, and that irre-spective of whether the transfer of Gonzales to the shipping roomwas in pursuance of a seniority rule, the lay-off of Dobisch was inviolation of seniority rights which he had over other employees onhis floor.There is no claim that he could not perform the workof these other employees.The respondent cannot contend that thetransfer of Gonzales from one department to another was in accord-ance with a general seniority rule, and insist in Dobisch's case thatseniority as a shipper should control.Since his lay-off Dobisch hashad no employment.As we have seen, Figlewski,Wolf,Haban, Schmidt,Krempa,Stobka, and Dobisch were leaders of a union membership drive withinthe respondent's plant,which, in the period of a few weeks resulted inthe enrollment in the union ranks of approximately one fourth ofthe respondent's employees.The respondent was fully aware of thegrowth of this movement and knew the identity of its leaders.During the organizational period precedingJuly7 the supervisors ofthe respondent,Shopa, Zwada, and Sears, expressed the respondent'shostility to unions.On July 7, the respondent suddenly laid offseven leaders of the movement.These seven employees were highlyskilled workmen of long experience.Six of the seven were laid offin violation of their seniority rights.The seventh,Wolf, was aninitiator of the union movement in the plant and one of its mostactive leaders.To the charges that these seven lay-offs were discrim-inatory, the respondent has interposed but one defense,that the lay-offs were necessitated by slack work.We have considered this de-fense heretofore in connection with the case of Wolf, and what wasthere said need not be repeated.Nor do we think it determinativeof the issues here presented that on July 7 the respondent laid offSteven Huniak, Joseph Waldvogel,Louis Morrow,and two othersconcerning whom the record is silent, or that subsequent to that (latethe respondent also laid off others.The record is plain that the afore-mentioned seven were discriminated against by the respondent.Theexample which the respondent sought to set by discriminatorily lay-ing off seven union leaders was no less perceptible to its employeesbecause it found it necessary or desirable for some reason to layoff other employees.18In any event,after considering the circum-stances surrounding the lay-offs of seven union leaders and upon theentire record we are convinced and we find that the respondentsought by laying off Figlewski,Wolf,Haban, Schmidt, Krempa,Stobka, and Dobisch to rid itself of these leaders of the Union for a18Matter of Servel,Inc.andUnited Electrical,Radio and Machine Workers of America,Local No.1002,11 N.L. R. B. 1295. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of time at least, thus to destroy the union movement in itsplant.By such conduct the respondent has discriminated against itsemployees in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization and has interferedwith, coerced, and restrained its employees in the exercise of theirrights guaranteed in Section 7 of the Act.B. The alleged company wnionSince Ave have affirmed the ruling of the Trial Examiner strikingfrom the record all testimony concerning the alleged unfair laborpractices under Section 8 (2) of the Act we find it unnecessary todiscuss this matter further.We shall dismiss the complaint in sofar as it alleges a violation of Section 8 (2).IV.THE EFFECT OF THE IJNFAIR LABOR PRACTICES UPON COMM ERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the business of the respondentdescribed in Section I above, have a close, intimate, and substantial,relation to trade, traffic, and commerce among the several States andbetween the States and foreign countries, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the respondenthas engagedin certain unfairlabor practices,we shall order it to cease and desist from further en-gaging in such practices.Moreover,we shall order the respondent totake certain affirmative action which Ave deem necessary to effectuatethe policies of the Act.We have found that the respondent on July 7, 1937,discrimina-torily laid off Bernard Figlewski,SamuelWolf,StevenHaban,Andrew Schmidt,JohnKrempa, Mary Stobka, and Joseph Dobisch.Since work was then available which these employees respectivelycould perform and would have performed but for the discrimina-tion,we cannot presume or find, if material,19that had they orany of them not been laid off on July 7, nevertheless,they wouldhave been laid off some time thereafter because of a recession inthe respondent'sbusiness.In any event,ifrelevant,20the duty19 SeeNational Tabor RelationsBoard V. William Randolph Hearst,Hearst Publications,Inc., a corporation,Hearst ConsolidatedPublications,Inc., a corporation,Hearst Corpora-tion, a corporation,AmericanNewspapers,Inc., a corporation,and KingFeature,Inc., acorporation,102 F.(2d) 658(C. C. A. 9th).20 See footnote 19. E.HUBSC:FLIIAN & SONS,INCORPORATED241rested upon the respondent to ciiselitaligle21the consequences ofits unfair labor practices and to demonstrate that at a later periodthese employees or any of them would nothave hadwork.Accord-ingly, we shall order the respondent to offer each of these personsimmediate and full reinstatement to their former or substantiallyequivalent positions,without prejudiceto their seniority or otherrights and privileges,and to make them whole for any loss of paythey havesuffered by reason of the respondent'sdiscriminatoryaction against them, as aforesaid,by paymentto each of them of asum of money equalto that which lie orshe normally would haveearned as wages fromJuly 7, 1937,until the date of the offer ofreinstatement,or if such person already has been fully reinstatedthen until the date of such reinstatement,lesshis or her netearnings 22 during said period.Upon the foregoing findings offact and upon the entire recordin the case,the Board makes the following :CONCLUSIONS OF LAW-1.National Leather Workers'Association,Local No. 30, is a labororganization,within themeaning of Section 2 (5) ofthe Act.2.By discriminating in regard to hire and tenure of employ-ment of Bernard Figlewski,Samuel Wolf,Steven Haban, AndrewSchmidt,JohnKrempa,Mary Stobka,and Joseph Dobisch,therebydiscouraging membership in National Leather Workers' Association,Local No. 30, the respondent has engaged in and is engaging inunfair labor practices,within'the meaning of Section 8 (3) of theAct.3.By interfering with, restraining,and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within themeaning of Section 8 (1) ofthe Act.4.The aforesaid labor practices are unfair labor practices affectingcommerce, withinthe meaningof Section 2 (6) and(7) of the Act.National Labor Relations Board v. Reiningion Rand,Inc..94 F.(2d) 862,872 cert,den, 304 U.S. 576;NationalLaborRelations Board v. Staofipolc Carbon Company,105 F.(2d) 167 (C. C. A. 3rd) decided May 12, 1939 ; rehdariug denied June 30, 1939.--By "net earnings"ismeant earnings less expenses, such as for transportation,.room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his or herunlawful lay-off and the consequent necessity of his orher seeking employment elsewhere.SeeMatter of Crosset Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,etc.. 8 N.L.R.B. 440.Monies received for work performed upon Federal,State, county,municipal, or other work-relief projects are not considered as earnings, butas provided below in the Order, shall be deducted from the sum due the employee, andthe amount thereof shall be paid over to the appropriate fiscal agency of the Federal,State,county,municipal,or other government or governments which supplied the funds for saidwork-relief projects. 242DECISIONSOF NATIONALLABOR RELATIONS BOARD5.By laying off Steven Huniak, Louis Morrow, and Joseph Wald-vogel, the respondent engaged in no unfair labor practices, within,the meaning of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, E. Hubschman & Sons, Inc., and its officers, agents,,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in National Leather Workers' Asso-ciation, Local No. 30, or any other labor organization of its employees.by discriminating in regard to hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining; or coercingits employees in the exercise of the right to self-organization, to form,.join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Bernard Figlewski, Samuel Wolf, Steven Haban,Andrew Schmidt, John Krempa, Mary Stobka, and Joseph Dobisch,and to each of them, immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their sen-iority or other rights and privileges; and make them whole for anyloss of pay they may have suffered by reason of respondent's discrimi-natory action against them by payment to each of them of a sum ofmoney equal to that which he or she normally would have earned aswages from July 7, 1937, until the date of the offer of reinstatement,or if such person has already been fully reinstated then until thedate of such reinstatement, less his or her net earnings 13 during saidperiod, deducting, however, from the amount otherwise due each ofthe said employees, monies received by such employee during saidperiod for work performed upon Federal, State, county, municipal,or other work-relief projects, and paying over the amount so deductedto the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the fundsfor said work-relief projects;"See footnote 22. E.HUESCHMAN & SONS, INCORPORATED243(b)Post immediately,and keep posted for a period of at least sixty,(60) consecutive days from the date of posting,notices in conspicuousplaces throughout the plant stating that the respondent will cease anddesist in the manner set forth in 1 (a)and (b),and that it willtake the affirmative action set forth in 2(a) of this Order;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10)days from the date of this Order what steps theTespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,-dismissed in so far as it alleges that the respondent discriminated inregard to the hire and tenure of employment.of Steven Huniak, JosephWaldvogel,and Louis Morrow, and in .so far as it alleges that therespondent has engaged in, unfair labor practices within the meaningof Section 8 (2) of the Act.MR. WILLIAM M.LEISERSON took no part in the consideration of theabove Decision and Order.